Citation Nr: 0832196	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-03 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for a psychiatric 
disability (claimed as stress and anxiety).


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

Although the rating decision on appeal addresses nine issues, 
in the veteran's substantive appeal, he limited his appeal to 
the two issues on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
tinnitus and for a psychiatric disability.  In a statement 
received by BVA in September 2007, the veteran indicated that 
he is currently being treated for PTSD through VA.  The most 
recent VA treatment records contained in the claims file are 
from September 2006, and none of the records show any 
treatment for or diagnosis of PTSD.  Instead, the VA 
treatment records indicate a diagnosis of depression.  A 
December 2005 private treatment record indicates a diagnosis 
of anxiety disorder.  Additionally, service treatment records 
from February 2004 indicate that the veteran experienced 
stress due to his civilian job.  The veteran has disputed 
this conclusion regarding the etiology of his stress, 
claiming that he was still on active duty at that time and 
his stress was due to his experiences in Iraq.  In light of 
this information, a VA examination with opinion is warranted.

With regard to the veteran's claim for service connection for 
tinnitus, the Board recognizes that the veteran is competent 
to testify as to the symptoms he experiences, such as ringing 
in the ears.  The veteran specifically contends that he has 
experienced ringing in the ears since 2003 and despite 
requests to be evaluated for such, he has not been so 
evaluated.  The Board notes that the only record of any 
tinnitus is an August 2003 private medical record which 
states "no significant tinnitus."  This could be 
interpreted to mean that there was some tinnitus, albeit an 
insignificant amount.  The veteran also noted that he had ear 
trouble in February 2003 and multiple complaints of dizziness 
appear throughout his service treatment records.  As the 
veteran is competent to state that he currently experiences a 
ringing in the ears, and medical records during his period of 
active duty refer to an insignificant tinnitus as well as ear 
trouble, the Board is of the opinion that a VA examination 
should be conducted.  

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of any 
evidence that is necessary to substantiate his claim, as well 
as the evidence VA will attempt to obtain and which evidence 
he is responsible for providing.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
VCAA require VA to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has indicated that his stress 
and anxiety have been diagnosed as PTSD.  It does not appear 
that a notice letter for the purposes of developing a PTSD 
claim has been issued.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  Such should be provided on remand.

Relevant ongoing medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied with respect to a claim for 
service connection for PTSD.  

2. Conduct any additional development 
deemed necessary to verify reported 
stressors if sufficient information 
concerning the veteran's claimed stressor 
is provided.

3. Obtain VA treatment records dating 
since August 2004 from the West Haven VA 
healthcare system.  

4. Schedule the veteran for a VA ear 
examination to determine the nature and 
etiology of any tinnitus.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to whether the 
veteran suffers from tinnitus and if so, 
whether it is at least as likely as not 
(ie., a 50 percent or better probability) 
that the disability is etiologically 
related to service.  The examiner should 
set forth the rationale for all opinions 
expressed and conclusions reached.  

5. Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to whether any 
currently diagnosed psychiatric 
disability is at least as likely as not 
(i.e., a 50 percent or better 
probability) related to service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached

6. Thereafter, the RO/AMC should 
readjudicate the veteran's claims.  
Should the benefits sought on appeal 
remain denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC), and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

